            Case 1:18-cv-00105-SPW Document 15 Filed 11/07/18 Page 1 of 10


 1   KEVIN W. ROBERTS
 2   ROBERTS | FREEBOURN, PLLC
     1325 W. 1st Ave., Ste. 303
 3
     Spokane, WA 99201
 4   Telephone: (509) 381-5262
     Facsimile: (509) 473-9026
 5
     Email: kevin@robertsfreebourn.com
 6

 7

 8                        UNITED STATES DISTRICT COURT
                              DISTRICT OF MONTANA
 9
                                BILLINGS DIVISION
10

11   LEO BRADY, an individual,                  Case No.: 1:18-cv-105-BLG-SPW
12
                 Plaintiff,
13
                                                PLAINTIFF’S PRELIMINARY
     vs.
14                                              PRETRIAL STATEMENT

15   CLOUD PEAK ENERGY, INC., a
     Delaware corporation, and CLOUD
16   PEAK ENERGY SERVICES
17
     COMPANY, a Delaware company,

18               Defendant.
19
           Plaintiff Leo Brady submits his Preliminary Pretrial Statement as follows:
20
     I.     A Brief Factual Outline of the Case.
21

22         Leo Brady was employed by Cloud Peak Energy Services Company (“Cloud
23
     Peak”) as a Control Room Operator at the Spring Creek Mine (“Spring Creek”)
24
     located in Decker, Montana. In November of 2016, Mr. Brady informed his
25
     supervisor of his upcoming shoulder surgery. On December 14, 2016, Mr. Brady

     PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 1
            Case 1:18-cv-00105-SPW Document 15 Filed 11/07/18 Page 2 of 10


 1   obtained confirmation of his leave request and was provided paperwork he needed
 2
     for his short-term disability (“STD”) leave. One of the documents Mr. Brady
 3
     received as an “Essential Job Function” sheet for his position as a Control Room
 4

 5   Operator. However, the Essential Job Function sheet reflected the essential job
 6   functions for a different mine, where the control room, mechanic, and utilities
 7
     rotated positions. Whereas the positions at Spring Creek did not rotate positions and
 8
     the physical demand on its Control Room Operators was much less.
 9

10         On December 21, 2016, Mr. Brady underwent surgery and began STD.
11
     Pursuant to the terms of Mr. Brady’s STD, Mr. Brady was required to check in with
12
     Spring Creek’s human resources (“HR”) and update them with the status of his
13

14
     disability leave. Mr. Brady made weekly calls to HR from December 21, 2016

15   through June 2, 2017. On or about May 10, 2017, Brady attended a training at
16
     Spring Creek and was told by the HR Director, Jean Fox, that he could not return to
17
     work unless he had a full release from his physician. Tonya Obermire, a HR
18

19
     representative and Ms. Fox both informed Mr. Brady that he would need to apply

20   for long-term disability (“LTD”) if he could not return to work without a full release.
21
           Pursuant to Mr. Brady’s conversation with Ms. Fox and Ms. Obermire, Mr.
22
     Brady applied for LTD. Mr. Brady was informed by Diane Solomon, who is in
23

24   charge of employee leave at Spring Creek, that it would take a minimum of 30 days

25   for his LTD to be processed. On June 2, 2017, Mr. Brady’s physician released him


     PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 2
             Case 1:18-cv-00105-SPW Document 15 Filed 11/07/18 Page 3 of 10


 1   to return to work with accommodations, however, Mr. Brady was repeatedly told
 2
     that he could not return to work unless he had a full release. On or about June 15,
 3
     2017, Mr. Brady was provided with information that included a document about the
 4

 5   Americans with Disabilities Act (“ADA”). This was the first time Mr. Brady was
 6   made aware by Spring Creek of his rights under the ADA. After receiving the ADA
 7
     information, Mr. Brady requested Light Duty from Spring Creek, which was denied.
 8
     II.    The Basis for Federal Jurisdiction and for Venue in the Division.
 9

10          The Court has subject matter jurisdiction over this case pursuant to 28
11
     U.S.C. § 1331, which gives district courts jurisdiction over all civil actions arising
12
     under the Constitution, laws, and treaties of the United States. Plaintiff’s claims
13

14
     include counts based on the American with Disabilities Act (42 U.S.C. § 12101 et

15   seq) and the Age Discrimination in Employment Act (29 U.S.C. § 12101 et seq.).
16
     The Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a),
17
     which gives the district court original jurisdiction over civil actions where the
18

19
     matter in controversy exceeds $75,000 and is between citizens of different states.

20   The parties agree that both elements of diversity jurisdiction are met in this case.
21
     III.   The Factual Basis and Legal Theory of Each Claim or Defense Advanced
22          by the Party.
23
            A. Mr. Brady was qualified to perform the essential functions of his position
24
                with accommodation, however Mr. Brady’s employer refused to make
25
                reasonable accommodations for Mr. Brady, who suffered an adverse

     PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 3
             Case 1:18-cv-00105-SPW Document 15 Filed 11/07/18 Page 4 of 10


 1              action because of his disability. 42 U.S.C. § 12101 et. seq., MCA § 49-2
 2
                et. seq.
 3
             B. Mr. Brady is over the age of 40 years old, which places him in a protected
 4

 5              group of individuals. After Mr. Brady was discharged as a result of his
 6              age, his position and essential job duties were given to a younger
 7
                individual. Mr. Brady also suffered age discrimination on the basis of
 8
                disparate treatment and disparate impact. 29 U.S.C. § 12101 et. seq., MCA
 9

10              §§ 49-2 and 49-4 et. seq.
11
     IV.     Computation of Damages.
12
            Mr. Brady’s damages are not fully known and will be determined by a jury.
13

14
     Mr. Brady has incurred front pay, back pay, impact on his benefits, as well as

15   emotional distress.
16
     V.      The Pendency or Disposition of any Related State or Federal Litigation.
17
            Plaintiff is not aware of the pendency or disposition of any related state or
18

19
     federal litigation.

20   VI.     Proposed Additional Stipulations of Fact not Included in the Statement
             of Stipulated Facts, see L.R. 16.2(b)(3), and the Parties’ Understanding of
21
             What Law Applies.
22
            Plaintiff proposes no additional facts to those stated in the Statement of
23

24   Stipulated Facts.

25   VII. Proposed Deadlines Relating to Joinder of Parties or Amendment of the
          Pleadings.

     PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 4
            Case 1:18-cv-00105-SPW Document 15 Filed 11/07/18 Page 5 of 10


 1

 2
           The parties agree that the deadline to join additional parties and/or amend the

 3   pleading without leave of Court should be November 30, 2018, as outlined in the
 4
     Joint Discovery Plan.
 5
     VIII. Identification of Controlling Issues of Law Suitable for Pretrial
 6         Disposition.
 7
           Plaintiff will be moving for Summary Judgment on the claims alleged in his
 8
     Complaint.
 9

10   IX.    The Name, City, and State of Current Residence of Each Individual
            Known or Believed to Have Information That may be Used in Proving
11
            or Denying any Party’s Claims or Defenses, and a Summary of that
12          Information. If Known, the Address and Telephone Number of the
            Individual Must be Provided to all Counsel on Request.
13

14
           A. Leo Brady
           C/O Roberts | Freebourn, PLLC
15         1325 W. 1st Ave Ste. 303
           Spokane, WA 99201
16

17      Mr. Brady has information of the facts underlying the allegations in the

18   Complaint,    including   knowledge      surrounding    his   health,   employment,
19
     discrimination and damages.
20
           B. Anntoinette (Ann) Slepitis-Brady
21
           C/O Roberts | Freebourn, PLLC
22         1325 W. 1st Ave Ste. 303
           Spokane, WA 99201
23

24

25




     PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 5
            Case 1:18-cv-00105-SPW Document 15 Filed 11/07/18 Page 6 of 10


 1      Ms. Slepitis-Brady has information of the facts underlying the allegations in the
 2
     Complaint, including knowledge surrounding Mr. Brady’s health, employment, and
 3
     discrimination.
 4

 5         C. James Elliot, MD
           2900 12th Ave. No. 140W or 100E
 6         Billings, MT 59101
 7
        Dr. Elliot has information of the facts underlying the allegations of Mr. Brady’s
 8
     Complaint, including knowledge surrounding Mr. Brady’s health before and after
 9

10   his surgery.
11
           D. Todd Hull, PA-C
12         2900 12th Ave. No. 140W or 100E
           Billings, MT 59101
13

14
        Mr. Hull has information of the facts underlying the allegations of Mr. Brady’s

15   Complaint, including knowledge surrounding Mr. Brady’s health before and after
16
     his surgery.
17
           E. Kara Bateson, MPT
18         51 E. 1st St.
19
           Sheridan, WY 82801
           307-672-5000
20
           Ms. Bateson has information of the facts underlying the allegations of Mr.
21

22   Brady’s Complaint, including knowledge surrounding Mr. Brady’s health.
23
           F. Lyle Rasmussen
24         P.O. Box 779
           Osage Beach, MO 65065
25




     PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 6
            Case 1:18-cv-00105-SPW Document 15 Filed 11/07/18 Page 7 of 10


 1      Mr. Rasmussen has information of the facts underlying the allegations of Mr.
 2
     Brady’s Complaint, including knowledge surrounding Mr. Brady’s health.
 3
           G. Dan Doke
 4
           P.O. Box 59
 5         Ranchester, WY 82838
 6         Mr. Doke has information regarding the duties and responsibilities of a
 7
     Control Room Operator at Spring Creek. Mr. Doke will also be able to testify that
 8
     Mr. Brady was asked to take on Mr. Doke’s duties as an accommodation for Mr.
 9

10   Doke when he returned to work after surgery.
11
           H. Tom Phillips
12         361 Adkins Valley Ln.
           Sheridan, WY 82801
13         406-757-2581
14
           Mr. Phillips has knowledge of Spring Creek Mine’s actions relative to Mr.
15
     Brady, his duties, and Spring Creek Mine’s policies and practices.
16

17         I. Ned Szatkowski
           822 Victoria St.
18         Sheridan, WY 82801
19
           406-757-2581

20      Mr. Szatkowski has knowledge of Spring Creek Mine’s actions relative to Mr.
21
     Brady, his duties, and Spring Creek Mine’s policies and practices.
22
           J. Steve Apperson
23
           P.O. Box 542
24         Story, WY 82842
           406-757-2581
25




     PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 7
            Case 1:18-cv-00105-SPW Document 15 Filed 11/07/18 Page 8 of 10


 1      Mr. Apperson has knowledge of Spring Creek Mine’s actions relative to Mr.
 2
     Brady, his duties, and Spring Creek Mine’s policies and practices.
 3
           K. Jean Fox
 4
           67 Lakeshore Dr.
 5         Decker, MT 59025
           406-757-2581
 6

 7      Ms. Fox has knowledge of Spring Creek Mine’s actions relative to Mr. Brady,

 8   his duties, and Spring Creek Mine’s policies and practices.
 9
           L. Diane Solomon
10         67 Lakeshore Dr.
           Decker, MT 59025
11
           406-757-2581
12
        Ms. Solomon has knowledge of Spring Creek Mine’s actions relative to Mr.
13

14
     Brady, his duties, and Spring Creek Mine’s policies and practices.

15         M. Tonya Obermire
           67 Lakeshore Dr.
16
           Decker, MT 59025
17         406-757-2581

18      Ms. Obermire has knowledge of Spring Creek Mine’s actions relative to Mr.
19
     Brady, his duties, and Spring Creek Mine’s policies and practices.
20
           N. Mike Mindham
21
           67 Lakeshore Dr.
22         Decker, MT 59025
           406-757-2581
23

24      Mr. Mindham has knowledge of Spring Creek Mine’s actions relative to Mr.

25   Brady, his duties, and Spring Creek Mine’s policies and practices.


     PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 8
              Case 1:18-cv-00105-SPW Document 15 Filed 11/07/18 Page 9 of 10


 1           O. Gene Barnes
 2
             435 Burson Street
             Sheridan, WY 82801
 3
          Mr. Barnes has knowledge of Spring Creek Mine’s actions relative to Mr. Brady,
 4

 5   his duties, and Spring Creek Mine’s policies and practices.
 6

 7   X.      The Substance of any Insurance Agreement that may Cover any
             Resulting Judgment.
 8
             Plaintiff does not have an insurance policy that would cover a resulting
 9

10   judgment.
11
     XI.     Status of any Settlement Discussions and Prospects for Compromise of
12           the Case.

13           Plaintiff and Defendant Cloud Peak participated in a mediation through the
14
     Equal Employment Opportunity Commission. The parties were unable to reach a
15
     resolution through that mediation.
16

17   XII. Suitability of Special Procedures.

18           Plaintiff does not believe any special procedures are necessary.
19

20           Dated this 7th of November 2018.
21

22                                            /s/ Kevin Roberts
23
                                              KEVIN W. ROBERTS, MSB #11444
                                              Attorney for Plaintiff
24

25




     PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 9
           Case 1:18-cv-00105-SPW Document 15 Filed 11/07/18 Page 10 of 10


 1                            CERTIFICATE OF SERVICE
 2
           I hereby certify that on this 7th day of November 2018, a copy of the foregoing
 3
     document, was duly served by CM/ECF filing to the following:
 4

 5         Clerk, U.S. District Court, Billings Division
 6         Bradley T. Cave – Bcave@hollandhart.com
 7
           Brianne McClafferty – BCMcClafferty@hollandhart.com
 8

 9
                                                  /s/ Kevin W. Roberts
10                                                ROBERTS | FREEBOURN, PLLC
                                                  1325 W. 1st Ave., Ste. 303
11
                                                  Spokane, WA 99201
12                                                (509) 381-5262
                                                  kevin@robertsfreebourn.com
13                                                Attorney for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25




     PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 10
